Fourth Court of Appeals
                               San Antonio, Texas
                                    December 3, 2019

                                  No. 04-19-00719-CR

                                    Deuk Bok CHA,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 575753
                     The Honorable Helen P. Stowe, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on February 17, 2020.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2019.


                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court